                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

                                                               CIVIL ACTION NO:
                                                                1:20-cv-00109-LEW
 LOANCARE, LLC

                      PLAINTIFF

 v.

 BRIAN ROSS, EASTERN AREA AGENCY ON
 AGING, MIDLAND FUNDING, LLC, LOVING
 TOUCH IN-HOME CARE, AND
 NORTHCENTER FOODSERVICE, LLC


                    DEFENDANTS



                                 38-42 Pier Street, Bangor, Maine
          Mortgage recorded in Penobscot County Registry of Deeds in Book 11165, Page 132

                   FIRST AMENDED COMPLAINT FOR FORECLOSURE

         NOW COMES the Plaintiff, LoanCare, LLC, by and through its attorneys, Bendett &

McHugh, P.C., and complains against the Defendants pursuant to 14 M.R.S. § 6321 et seq.,

saying further as follows:


                                  JURISDICTION AND VENUE

      1. This Court has diversity jurisdiction pursuant 28 U.S.C. § 1332 because the Plaintiff and

         Defendants are citizens of different states and the matter in controversy exceeds the sum

         or value of $75,000.00, exclusive of interest and costs. Any Court of the United States,

         upon the filing of an appropriate pleading, may declare the rights and other legal relations
   of any interested party seeking such declaration, whether or not further relief is or could

   be sought under 28 U.S.C. § 2201.

2. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a

   substantial portion of the events that give rise to the Plaintiff’s claims transpired in

   Maine and the property is located in Maine.


                                         PARTIES

3. LoanCare, LLC, (“Plaintiff”) is a limited liability company incorporated in the State of

   Virginia, which has a principal place of business at 3637 Sentara Way, Suite 303,

   Virginia Beach, VA 23452.

4. Defendant Brian Ross (“Defendant Ross”) is a resident of the City of Bangor, County

   of Penobscot, and State of Maine.

5. Defendant Eastern Area Agency on Aging is, upon information and belief, a nonprofit

   corporation incorporated in the State of Maine, with an address care of Dyan Walsh,

   240 State Street, Brewer, ME 04412.

6. Defendant Midland Funding, LLC is, upon information and belief, a limited liability

   company incorporated in the State of Delaware, with an address care of Corporation

   Service Company, 45 Memorial Circle, Augusta, ME 04330.

7. Defendant Loving Touch In-Home Care is, upon information and belief, a corporation

   incorporated in the State of Maine, with an address care of David M. Austin, Eaton

   Peabody, P.O. Box 1210, Bangor, ME 04402.

8. Defendant Northcenter Foodservice, LLC is, upon information and belief, a limited

   liability company incorporated in the State of Delaware, with an address care of

   National Registered Agents, Inc., 128 State St. #3, Augusta, ME 04330.
                                         FACTS

9. Defendant Ross is the owner of certain real property located at 38-42 Pier Street,

   Bangor, Maine (the “Premises”) by virtue of a deed from John R. Elliott and Marlene

   Elliott, dated January 29, 1993, and recorded in the Penobscot County Registry of Deeds

   on February 1, 1993 in Book 5261 at Page 123 and being more particularly described by

   the attached legal description. See Exhibit A.

10. On October 9, 2007, Defendant Ross executed and delivered to Countrywide Bank,

   FSB a certain promissory note in the original principal amount of $161,000.00 (the

   “Note”). See Exhibit B.

11. The Plaintiff is entitled to enforce the Note as it was endorsed to Countrywide Home

   Loans, Inc. and subsequently endorsed in blank.

12. Plaintiff certifies that the owner of the Note is Federal National Mortgage Association.

13. To secure said Note in the amount of $161,000.00, Defendant Ross executed and

   delivered a Mortgage in favor of Mortgage Electronic Registration Systems, Inc., as

   nominee for Countrywide Bank, FSB, dated October 9, 2007 and recorded in the

   Penobscot County Registry of Deeds in Book 11165 at Page 132 securing the property

   located at 38-42 Pier Street, Bangor, ME, 04401 (the “Mortgage). See Exhibit C.

14. Said Mortgage was assigned from Mortgage Electronic Registration Systems, Inc., as

   nominee for Countrywide Bank, FSB to BAC Home Loans Servicing, LP f/k/a

   Countrywide Home Loans Servicing, LP by an Assignment of Mortgage, dated April 21,

   2011 and recorded on May 12, 2011 in Book 12471 at Page 275 in the Penobscot County

   Registry of Deeds. On April 27, 2009, Countrywide Bank, FSB merged with and into

   Bank of America, N.A. Said Mortgage was thereafter assigned from Bank of America,
   N.A. to Everbank by an Assignment of Mortgage, dated July 11, 2013 and recorded on

   August 22, 2013 in Book 13302 at Page 311 in the Penobscot County Registry of Deeds.

   Said Mortgage was thereafter assigned from Everbank to Green Tree Servicing LLC by

   an Assignment of Mortgage, dated April 23, 2014 and recorded on June 2, 2014 in Book

   13545 at Page 236 in the Penobscot County Registry of Deeds. Said Mortgage was

   thereafter assigned from Ditech Financial, LLC f/k/a Green Tree Servicing LLC to

   Federal National Mortgage Association by an Assignment of Mortgage, dated January

   25, 2019 and recorded on March 15, 2019 in Book 15094 at Page 340 in the Penobscot

   County Registry of Deeds. Said Mortgage was subsequently assigned from Federal

   National Mortgage Association to Plaintiff by an Assignment of Mortgage, dated August

   26, 2019 and recorded on September 27, 2019 in Book 15295 at Page 296 in the

   Penobscot County Registry of Deeds. See Exhibit D.

15. Plaintiff, directly or through its agent, is in possession of the original Note, the Mortgage,

   and any assignments.

16. Plaintiff is the party entitled to collect the debt evidenced by said Note, is the party

   entitled to enforce the Mortgage, and has the right to foreclose the Mortgage.

17. Eastern Area Agency on Aging claims or may claim an interest in the Premises by virtue

   of a Writ of Execution, in the amount of $17,314.01, dated November 18, 2010 and

   recorded in Book 12325 at Page 98 in the Penobscot County Registry of Deeds. See

   Exhibit E.

18. Midland Funding, LLC claims or may claim an interest in the Premises by virtue of a

   Writ of Execution, in the principal amount of $1,918.60, dated May 2, 2014 and recorded

   in Book 13545 at Page 71 in the Penobscot County Registry of Deeds. See Exhibit F.
19. Loving Touch In-Home Care claims or may claim an interest in the Premises by virtue of

   a Writ of Execution, in the principal amount of $18,273.00, dated May 2, 2019 and

   recorded in Book 15136 at Page 170 in the Penobscot County Registry of Deeds. See

   Exhibit G.

20. Northcenter Foodservice, LLC claims or may claim an interest in the Premises by virtue

   of a Writ of Execution, in the amount of $1,729.63, dated April 7, 2010 and recorded in

   Book 12111 at Page 177 in the Penobscot County Registry of Deeds. See Exhibit H.

21. Defendant Ross is presently in default of the Note, having failed to make the monthly

   payment due October 1, 2017, and having failed to make all payments due thereafter.

   As a result thereof, Defendant Ross has breached a condition of the Mortgage.

22. In compliance with the Note and Mortgage and/or 14 M.R.S.A. § 6111, on or about

   April 4, 2019, Plaintiff sent a Notice of Default to the mortgagor and any co-signor

   against whom the mortgagee is enforcing the obligation secured by the mortgage, by

   certified mail, return receipt requested and/or by regular mail, postage prepaid (herein

   after referred to as the “Demand Letter”). See Exhibit I.

23. The Defendant, Brian Ross, has failed to cure the default prior to the expiration of

   the Demand Letter. In accordance with the Note and the Mortgage, the Plaintiff has

   declared the entire principal amount outstanding, accrued interest thereon, and all

   other sums due under the Note and Mortgage to be presently due and payable.

24. The total unpaid principal balance owed under the Note and Mortgage as of April 19,

   2019, is $148,123.19 plus interest, late charges, expenses, and reasonable attorney’s fees

   and costs.
25. Plaintiff anticipates that additional disbursements will be made for attorneys’ fees

    and other services rendered during the foreclosure and sale.

26. Upon information and belief, Defendant Ross is presently in possession of the

    subject property originally secured by the Mortgage.

                  COUNT 1 – REFORMATION OF MORTGAGE

27. Plaintiff repeats and re-alleges paragraphs 1 through 26 as if fully set forth herein.

28. The subject Mortgage, described in the above paragraph 13, attaches a legal

    description purporting to described the encumbered Premises (hereinafter, the

    “Original Legal Description”).

29. Upon information and belief, said description inadvertently misstates certain

    necessary information stating, “by Judith T. Dole by deed dated June 18, 1975”.

30. Upon information and belief, it was at all relevant times the intent of all parties for

    the Original Legal Description to read, “by Judith T. Dole by deed dated June 18,

    1875”.


                               COUNT 2 – FORECLOSURE

31. Plaintiff repeats and re-alleges paragraphs 1 through 30 as if fully set forth herein.

32. This is an action for foreclosure and title to real estate located at 38-42 Pier Street,

    Bangor, ME, 04401, County of Penobscot, and State of Maine. See Exhibit A.

33. Plaintiff is in physical possession of the original note and is the holder of the Note,

    which was endorsed in blank by the previous holder. As such, Plaintiff has the right to

    foreclosure upon the subject property.

34. Federal National Mortgage Association is the current owner of the Note.
35. Defendant Ross is presently in default on said Mortgage and Note, having failed to make

   the monthly payment due October 1, 2019, and having failed to make all payments

   thereafter. As a result, Defendant Ross has breached the condition of the Mortgage and

   Note.

36. The total unpaid principal balance owed under the Note and Mortgage as of April 19,

   2019 is $148,123.19 plus interest, late charges, expenses, and reasonable attorney’s fees

   and costs.

37. The record established through the Penobscot County Registry of Deeds indicates that

   there are no public utility easements recorded subsequent to the Mortgage and prior to

   the commencement of these proceedings affecting the mortgaged premises at issue

   herein.

38. By virtue of the Defendants' breach of condition, Plaintiff hereby demands a

   foreclosure on said real estate.

39. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendants, Brian

   Ross, on April 4, 2019, as evidenced by a United States Postal Service Certificate of

   Mailing. See Exhibit J.

40. Defendant Ross is not in the Military as evidenced by the attached Exhibit K.

                             COUNT 3 – UNJUST ENRICHMENT

41. Plaintiff repeats and re-alleges paragraphs 1 through 40 as if fully set forth herein.

42. Countrywide Bank, FSB, predecessor-in-interest to LoanCare, LLC, loaned Defendant

   Ross $161,000.00. See Exhibit B.

43. Defendant Ross has failed to repay the loan obligation pursuant to the terms of the Note

   and Mortgage.
   44. As a result, Defendant Ross has been unjustly enriched to the detriment of the Plaintiff,

       LoanCare, LLC, as successor-in-interest to Countrywide Bank, FSB, by having received

       the benefits described above without repayment pursuant to the terms of the Note and

       Mortgage.

   45. As such, Plaintiff is entitled to relief.


                                         PRAYERS FOR RELIEF

WHEREFORE, Plaintiff prays this Honorable Court:

           a. Determine that the misstatements contained in the Original Legal Description

               were done so through inadvertent error;

           b. Determine that due to such inadvertent error, the subject Mortgage is to be

               reformed to correct said errors, to strike out the reference of “by Judith T. Dole by

               deed dated June 18, 1975” and substitute therefore, “by Judith T. Dole by deed

               dated June 18, 1875”;

           c. Order that, upon the finding of such inadvertent error, the subject Mortgage be

               and thereby is reformed;

           d. Find that the Defendants entered into a contract for a sum certain in exchange for

               a security interest in the subject property;

           e. Determine that there has been a breach of condition of the Mortgage;

           f. Find that Plaintiff is entitled to enforce the terms and conditions of the

               Note and Mortgage;

           g. Determine the amounts due under the Note and secured by the Mortgage,

               including principal, interest, reasonable attorney’s fees, court costs and other

               expenses;
h. Find that the Defendant Ross is liable for any deficiency balance remaining due to

   Plaintiff after the sale of the mortgaged real estate and application of the proceeds

   of sale (this prayer is void for any Defendant that did not execute the Note or

   Guaranty and for any Defendant who has been granted discharge in bankruptcy);

i. Issue a Judgment of Foreclosure and Sale in conformity with Title 14, M.R.S. §

   6322;

j. Order exclusive possession of the real estate to Plaintiff upon the expiration of the

   statutory ninety (90) day period of redemption and direct the clerk to issue a Writ

   of Possession at the request of Plaintiff;

k. Find that by virtue of the Note and Mortgage, Defendant Ross has been

   unjustly enriched at the Plaintiff’s expense; and
          l. Order such other and further relief as this Honorable Court deems just and proper.

                                           Respectfully submitted,

                                           LoanCare, LLC

                                           By its Attorneys,
                                           BENDETT & MCHUGH, P.C.


Dated: March 24, 2020                      By: /s/ Peter R. Andrinas
                                           Atty. Peter R. Andrinas, Bar No. 6227
                                           PAndrinas@bmpc-law.com

                                           /s/ Atty. Santo Longo, Bar No. 5192
                                           SLongo@bmpc-law.com

                                           /s/ Atty. Andrew J. Schaefer, Bar No. 5770
                                           ASchaefer@bmpc-law.com

                                           /s/ Atty. Ashley L. Janotta, Bar No. 5411
                                           AJanotta@bmpc-law.com

                                           /s/ Atty. Matthew Crouter, Bar No. 5909
                                           MCrouter@bmpc-law.com

                                           Attorneys for Plaintiff
                                           Bendett & McHugh, PC
                                           30 Danforth Street, Suite 104
                                           Portland ME, 04101
                                           (207)805-3346
                                           MEcourtmailings@bmpc-law.com
